Exhibit 10.10

 

FIRST AMENDMENT TO AMENDED AND RESTATED

PURCHASE AND SALE AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT, dated
as of June 18, 2004 (this “Amendment”), is entered into among AMPHENOL
CORPORATION, a Delaware corporation (“Amphenol”), individually and as the
Servicer, AMPHENOL INTERCONNECT PRODUCTS CORPORATION, a Delaware corporation
(“Amphenol Interconnect”), SINE SYSTEMS CORPORATION (as successor to PYLE
NATIONAL INC. and THE SINE COMPANIES, INC.), a Delaware corporation (“Sine
Systems”), TIMES FIBER COMMUNICATIONS, INC., a Delaware corporation (“Times
Fiber”) (Amphenol, Amphenol Interconnect, Sine Systems and Times Fiber are
herein collectively called the “Originators” and individually called an
“Originator”), ADVANCED CIRCUIT TECHNOLOGY, INC., a Delaware corporation
(“Advanced”), AMPHENOL T&M ANTENNAS, INC., a Delaware corporation (“T&M”),
AMPHENOL CONNEX CORPORATION, a Delaware corporation (“Connex”), AMPHENOL PCD,
INC., a Delaware corporation (“PCD”), AMPHENOL ANTEL, INC., an Illinois
corporation (“Antel”) (Advanced, T&M, Connex, PCD and Antel are herein
collectively called the “New Originators” and individually called a “New
Originator”), and AMPHENOL FUNDING CORP., a Delaware corporation (“AFC”).

 

RECITALS:

 

1.                                       The parties hereto (other than the New
Originators) are parties to the Amended and Restated Purchase and Sale Agreement
dated as of May 19, 1997 (the “Purchase and Sale Agreement”);

 

2.                                       Each party hereto desires to amend the
Purchase and Sale Agreement to add the New Originators as Originators party
thereto;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                       Certain Defined Terms.  Capitalized
terms that are used but not defined herein have the meanings set forth in the
Purchase and Sale Agreement and Appendix A thereto.

 

2.                                       Joinder.  Each New Originator,
severally and for itself alone, hereby agrees to be bound by the terms and
conditions of the Purchase and Sale Agreement (as amended hereby) and shall have
all the rights and obligations of an Originator thereunder (and under any other
Transaction Documents) to the same extent as if it were an original party
thereto, effective upon the effectiveness of this Amendment.

 

3.                                       Amendments.

 

(a)                                  Each New Originator is hereby added as an
“Originator” under the Purchase and Sale Agreement and each New Originator shall
for all purposes be an Originator party to the Purchase and Sale Agreement and
shall have all the rights and obligations of an Originator thereunder (and under
any other Transaction Document) to

 

--------------------------------------------------------------------------------


 

the same extent as if it were an original party thereto and all references to
each “Originator” in the Purchase and Sale Agreement and the other Transactions
Documents shall be deemed to include each New Originator.

 

(b)                                 With respect to each New Originator, any
references in the Purchase and Sale Agreement to “December 6, 1993” shall be
deemed to be references to “June 18, 2004”; provided, however, that Section
1.2(a)(ii) of the Purchase and Sale Agreement and clause (i) of the definition
of “AUB” set forth in Section 2.1 of the Purchase and Sale Agreement shall be
deemed inapplicable with respect to the New Originators).

 

(c)                                  With respect to each New Originator, the
reference in Section 6.9 of the Purchase and Sale Agreement to “December 31,
1996” shall be deemed to be a reference to “June 18, 2004”.

 

(d)                                 With respect to each New Originator, the
reference in Section 6.15 of the Purchase and Sale Agreement to “December 3,
1988” shall be deemed to be a reference to “June 18, 1999”.

 

(e)                                  The definition of “Originators” set forth
in Appendix A to the Purchase and Sale Agreement is hereby amended and restated
in its entirety as follows:

 

“Originators” means Amphenol, Amphenol Interconnect Products Corporation, a
Delaware corporation, Sine Systems Corporation, a Delaware corporation, Times
Fiber Communications, Inc., a Delaware corporation, Advanced Circuit Technology,
Inc., a Delaware corporation, Amphenol T&M Antennas, Inc., a Delaware
corporation, Amphenol Connex Corporation, a Delaware corporation, Amphenol PCD,
Inc., a Delaware corporation, and Amphenol Antel, Inc., an Illinois corporation,
together with their successors as permitted under the Purchase and Sale
Agreement.

 

(f)                                    Exhibit F to the Purchase and Sale
Agreement is hereby amended and restated in its entirety as attached hereto.

 

(g)                                 Exhibit G to the Purchase and Sale Agreement
is amended and restated in its entirety as attached hereto.

 

(h)                                 Exhibit H to the Purchase and Sale Agreement
is amended and restated in its entirety as attached hereto.

 

4.                                       Representations and Warranties.  Each
New Originator hereby makes, as of the date hereof, all of the representations
and warranties set forth in Article VI of the Purchase and Sale Agreement (as
amended hereby) and each Originator and New Originator hereby represents and
warrants to the Purchaser and the Agent as follows:

 

(a)                                  Representations and Warranties. The
representations and warranties made by it in the Transactions Documents are true
and correct as of the date hereof.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Enforceability. The execution and delivery
by it of this Amendment, and the performance of its obligations under this
Amendment and the Purchase and Sale Agreement (as amended hereby) are within its
corporate powers and have been duly authorized by all necessary corporate action
on its part. The Purchase and Sale Agreement (as amended hereby) is its valid
and legally binding obligations, enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

 

(c)                                  No Default. Both before and immediately
after giving effect to this Amendment and the transactions contemplated hereby,
no Purchase and Sale Termination Event or Unmatured Purchase and Sale
Termination Event exists or shall exist.

 

5.                                       Effect of Amendment.  All provisions of
the Purchase and Sale Agreement, as expressly amended and modified by this
Amendment, shall remain in full force and effect. After this Amendment becomes
effective, all references in the Purchase and Sale Agreement (or in any other
Transaction Document) to “this Agreement,” “hereof,” “herein” or words of
similar effect referring to the Purchase and Sale Agreement shall be deemed to
be references to the Purchase and Sale Agreement as amended by this Amendment.
This Amendment shall not be deemed, either expressly or impliedly, to waive,
amend or supplement any provision of the Purchase and Sale Agreement other than
as set forth herein.

 

6.                                       Effectiveness. This Amendment shall
become effective as of the date hereof upon receipt by the Agent of the
following, in form and substance reasonably satisfactory to the Agent:

 

(a)                                  an original of this Amendment duly executed
and delivered by each of the parties hereto;

 

(b)                                 an Originator Assignment Certificate duly
completed, executed and delivered by each New Originator;

 

(c)                                  an AFC Note in favor of each New
Originator, each duly executed by AFC;

 

(d)                                 an Originator Note in favor of AFC from each
New Originator, each duly executed by such New Originator;

 

(e)                                  evidence in form and substance satisfactory
to the Agent of financing statements (Form UCC-1), to be filed as of the date
hereof, as may be necessary or desirable, in the opinion of the Agent, under the
UCC of all appropriate jurisdictions to perfect AFC’s ownership interest in all
Receivables and such other rights, accounts, instruments and moneys (including,
without limitation, Related Security) in which an ownership or security interest
may be assigned to it hereunder;

 

(f)                                    a written search report from a Person
satisfactory to the Servicer and the Agent listing all effective financing
statements that name any Originator or any New

 

3

--------------------------------------------------------------------------------


 

Originator as debtor or assignor and that are filed in the jurisdictions in
which filings were made pursuant to the foregoing clause (e) and any additional
jurisdictions as may be necessary or desirable, in the opinion of the Agent,
together with copies of such financing statements (none of which, except for
those described in the foregoing clause (e), shall cover any Receivable or any
right related to any Receivable or Related Security) which is to be sold to AFC
hereunder, and (ii) tax and judgment lien search reports from a Person
satisfactory to the Servicer and the Agent showing no evidence of such liens
filed against any Originator or any New Originator;

 

(g)                                 a copy of the resolutions of the Board of
Directors of each New Originator, in each case approving this Amendment and any
other agreements or documents and transactions contemplated hereby or thereby,
and in each case certified by the Secretary of an Assistant Secretary of such
Person;

 

(h)                                 a good standing certificate for each New
Originator issued as of a recent date acceptable to the Servicer by the
Secretary of State of the jurisdiction of such Person’s incorporation;

 

(i)                                     a certificate of the Secretary or an
Assistant Secretary of each New Originator, in each case certifying the names
and true signatures of the officers authorized on such Person’s behalf to sign
the Transaction Documents to be delivered by it (on which certificates the
Agent, the Servicer and AFC may conclusively rely until such time as the Agent
and the Servicer shall receive from any such Person a revised certificate
meeting the requirements of this paragraph);

 

(j)                                     the certificate or articles of
incorporation or other organizational document of each New Originator, duly
certified by the Secretary of State (or analogous government authority) of the
jurisdiction of its incorporation as of a recent date acceptable to the Agent,
together with a copy of the by-laws of each New Originator, each duly certified
by the Secretary or an Assistant Secretary of such New Originator;

 

(k)                                  a certificate from an officer of each New
Originator to the effect that the Servicer and such New Originator have placed
on the most recent, and have taken all steps reasonably necessary to ensure that
there shall be placed on each subsequent, data processing report that it
generates which are of the type which any proposed purchaser or lender would use
to evaluate the Receivables, the following legend (or the substantive equivalent
thereof): “THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN SOLD TO AMPHENOL FUNDING
CORP. PURSUANT TO AN AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT, DATED AS
OF MAY 19, 1997, AS AMENDED OR SUPPLEMENTED FROM TIME TO TIME, AMONG AMPHENOL
CORPORATION, CERTAIN OTHER ORIGINATORS, AND AMPHENOL FUNDING CORP.; AND
UNDIVIDED, FRACTIONAL OWNERSHIP INTERESTS IN THE RECEIVABLES DESCRIBED HEREIN
HAVE BEEN SOLD TO FAIRWAY FINANCE COMPANY, LLC PURSUANT TO AN AMENDED AND
RESTATED RECEIVABLES PURCHASE AGREEMENT, DATED AS OF MAY 19, 1997, AS AMENDED OR
SUPPLEMENTED FROM TIME TO TIME, AMONG AMPHENOL FUNDING CORP., AMPHENOL
CORPORATION, FAIRWAY

 

4

--------------------------------------------------------------------------------


 

FINANCE COMPANY, LLC (AS SUCCESSOR TO POOLED ACCOUNTS RECEIVABLE CAPITAL
CORPORATION), AND HARRIS NESBITT CORP. (F/K/A NESBITT BURNS SECURITIES, INC.),
AS AGENT.”; and

 

(l)                                     favorable opinions from:

 

(i)                                     Pillsbury Winthrop LLP, counsel to the
New Originators, Amphenol and the other Originators; and

 

(ii)                                  Edward C. Wetmore, General Counsel of
Amphenol, the New Originators and the other Originators.

 

7.                                       Covenants. Within 60 days after the
date hereof, each New Originator shall deliver to the Agent (with a copy for the
Purchaser) a certificate from an authorized officer to the effect that: (a) the
name of the renter of all post office boxes into which Collections of the
Receivables originated by each New Originator may from time to time be mailed
have been changed to the name of AFC (unless such post office boxes are in the
name of the relevant Lock-box Banks) and (b) all relevant postmasters have been
notified that each of the Servicer, each New Originator (as a Servicer Person)
and the Agent are authorized to collect mail delivered to such post office boxes
(unless such post office boxes are in the name of the relevant Lock-box Banks).

 

8.                                       Counterparts. This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument.

 

9.                                       Governing Law. This Amendment shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

10.                                 Section Headings. The various headings of
this Amendment are included for convenience only and shall not affect the
meaning or interpretation of this Amendment, the Purchase and Sale Agreement or
any provision hereof or thereof.

 

[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

AMPHENOL FUNDING CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

AMPHENOL CORPORATION,

 

individually and as Servicer

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

AMPHENOL INTERCONNECT PRODUCTS CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

SINE SYSTEMS CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

TIMES FIBER COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-1

--------------------------------------------------------------------------------


 

 

ADVANCED CIRCUIT TECHNOLOGY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address:

358 Hall Avenue

 

 

Wallingford, CT 06492

 

 

Attention:  Treasurer

 

Facsimile:

(203) 265-8628

 

 

 

AMPHENOL T&M ANTENNAS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address:

358 Hall Avenue

 

 

Wallingford, CT 06492

 

 

Attention:  Treasurer

 

Facsimile:

(203) 265-8628

 

 

 

AMPHENOL CONNEX CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address:

358 Hall Avenue

 

 

Wallingford, CT 06492

 

 

Attention:  Treasurer

 

Facsimile:

(203) 265-8628

 

S-2

--------------------------------------------------------------------------------


 

 

AMPHENOL PCD, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address:

358 Hall Avenue

 

 

Wallingford, CT 06492

 

 

Attention:  Treasurer

 

Facsimile:

(203) 265-8628

 

 

 

AMPHENOL ANTEL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address:

358 Hall Avenue

 

 

Wallingford, CT 06492

 

 

Attention:  Treasurer

 

Facsimile:

(203) 265-8628

 

S-3

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

 

FAIRWAY FINANCE COMPANY, LLC, as Purchaser

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

HARRIS NESBITT CORP., as Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

S-4

--------------------------------------------------------------------------------


 

EXHIBIT F

to Purchase and Sale Agreement

 

MATERIAL PROCEEDINGS

 

None, except as described in the most recent Annual Report filed by Amphenol
Corporation and each Originator and New Originator on Form 10-K with the
Securities and Exchange Commission, as supplemented by subsequent filings by
Amphenol Corporation and each Originator on Forms 10-Q and Forms 8-K, if any.

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

to Purchase and Sale Agreement

 

OFFICE LOCATIONS

 

1.                                       Amphenol Corporation – HQ

358 Hall Avenue

Wallingford, CT 06492

 

(Division) RF – Plant

4 Old Newtown Road

Danbury, CT 06810

 

(Division) AAO – Plant

40-60 Delaware Street

Sidney, NY 13838

 

(Division) Spectra Strip – Plant

720 Sherman Avenue

Hamden, CT 06514

 

(Division) FOP – Plant

1925A Ohio Street

Lisle, IL 60532

 

2.                                       Amphenol Funding Corp. – HQ

358 Hall Avenue

Wallingford, CT 06492

 

3.                                       Amphenol Interconnect Products
Corporation

HQ and Plant

20 Valley Street

Endicott, NY 13760

 

4.                                       Sine Systems Corporation

HQ and Plant

25325 Joy Boulevard

Mt. Clemens, MI 48046

 

5.                                       Times Fiber Communications, Inc.

TFC – HQ

358 Hall Avenue

Wallingford, CT 06492

 

G-1

--------------------------------------------------------------------------------


 

TFC – Plant

380 Tightsqueeze Industrial Road

Chatham, VA 24531

 

6.                                       Advanced Circuit Technology

HQ and Plant

118 Northeastern Boulevard

Nashua, NH 03062

 

7.                                       Amphenol Antel, Inc.

HQ and Plant

1300 Capital Drive

Rockford, IL 61109

 

8.                                       Amphenol Connex Corporation

HQ and Plant

11969 Challenger Court

Moorpark, CA 93021

 

9.                                       Amphenol T&M Antennas, Inc.

HQ and Plant

825 Corporate Woods Parkway

Vernon Hills, IL 60061

 

10.                                 Amphenol PCD, Inc.

HQ and Plant

Two Technology Drive

Peabody, MA 01960

 

G-2

--------------------------------------------------------------------------------


EXHIBIT H

to Purchase and Sale Agreement

 

TRADE NAMES AND CORPORATE REORGANIZATIONS

 

Legal Entity

 

Trade Names

 

 

 

Amphenol Corporation

 

Amphenol Corporation

 

 

Spectra-Strip

 

 

 

Amphenol Interconnect Products Corporation

 

Amphenol Interconnect Products Corporation

 

 

AIPC

 

 

 

Times Fiber Communications, Inc.

 

Times Fiber Communications, Inc.

 

 

TFC

 

H-1

--------------------------------------------------------------------------------


 

Sine Systems Corporation

 

Pyle-National

 

 

Sine Systems Corporation

 

 

 

Advanced Circuit Technology, Inc.

 

Advanced Circuit Technology, Inc.

 

 

Advanced Circuit Technology

 

 

ACT

 

 

 

Amphenol T&M Antennas, Inc.

 

Amphenol T&M Antennas, Inc.

 

 

Amphenol T&M Antennas

 

 

Amphenol T&M

 

 

T&M Antennas

 

 

T&M

 

 

ATM

 

 

 

Amphenol Connex Corporation

 

Amphenol Connex Corporation

 

 

Amphenol Connex

 

 

Connex

 

 

Connex Connector

 

 

Connex Connector Corporation

 

 

 

Amphenol PCD, Inc.

 

Amphenol PCD, Inc.

 

 

Amphenol PCD

 

 

APCD

 

 

PCD

 

 

 

Amphenol Antel, Inc.

 

Amphenol Antel, Inc.

 

 

Amphenol Antel

 

 

Antel

 

H-2

--------------------------------------------------------------------------------


 

1.                                       Sine and Pyle-National

 

Amphenol Corporation acquired all of the outstanding shares of the Sine
Companies, a Michigan corporation, as of September 26, 1996.  Pursuant to an
Agreement and Plan of Merger between the Sine Companies, Inc. (“Sine”) and
Pyle-National Inc. (“Pyle-National”) dated June 30, 1997, Sine was merged with
and into Pyle-National and a Certificate of Merger was filed (in Delaware) on
August 6, 1997.  Pyle-National was the surviving corporation and its name was
changed to Sine Systems*Pyle Connectors Corporation.  The name of the Company
was changed again on June 11, 2002 to Sine Systems Corporation.

 

2.                                       Connex Connector and Amphenol Connex

 

Amphenol Corporation acquired all of the outstanding shares of Connex Connector
Corporation, a California corporation, as of February 23, 1999.  Amphenol
Corporation formed Amphenol Connex Corporation, a Delaware corporation, and
Connex Connector Corporation was merged with and into Amphenol Connex
Corporation and a Certificate of Merger was filed on April 4, 2003.  Amphenol
Connex Corporation was the surviving corporation.

 

H-3

--------------------------------------------------------------------------------